Fourth Court of Appeals 4thSANCOURT
                                                                   FILED IN
                                                                       OF APPEALS
                                                                  ANTONIO, TEXAS
                                                                                             08/31/2016 1:41:21 PM
                                                                                                KEITH E. HOTTLE
                                                                                                      Clerk
                               NOTIFICATION OF LATE RECORD

 Court of Appeals No., if known:                  04-16-00406-CR

 Trial Court Style:       State of Texas vs. Carl Wade Bales

 Trial Court No.: 2013-CR-0075

 I am the official responsible for preparing the clerk’s record/reporter’s record [circle one] in the above-
 referenced appeal. The approximate date of trial was: June 13-16, 2016
 The record was originally due:                     August 16, 2016
 I anticipate the length of the record to be:      650 pages

 I am unable to file the record by the date such record is due because [check one]: